ACCEPTED
                                                                                             01-13-00782-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         4/8/2015 2:46:03 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                                    No. 01-13-00782-CV

                       In the Court of Appeals for the First District      FILED IN
                                                                     1st COURT OF APPEALS
                                     Houston, Texas                      HOUSTON, TEXAS
                                                                      4/8/2015 2:46:03 PM
                                                                      CHRISTOPHER A. PRINE
                                                                              Clerk
                       BANDIER REALTY PARTNERS, LLC
                       AND SWITCHBACK VENTURES, LLC,

                                                        Appellants,

                                                   v.

                       SSC OPPORTUNITY PARTNERS, LLC
                            AND DOUGLAS BRITTON,

                                                        Appellees.


                        On Appeal from the 215th District Court,
                      Harris County, Texas, Cause No. 2011-43194,
                          the Hon. Elaine H. Palmer, presiding


                          MOTION TO RESCHEDULE
                       SUBMISSION ON ORAL ARGUMENT


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

       Come now, SSC Opportunity Partners, LLC and Douglas Britton

(“Appellees”) and files this Motion to Reschedule Submission on Oral Argument.

In support of this Motion, Appellees show the Court the following:




Motion to Reschedule Submission on Oral Argument                                    Page 1
                                        I.
                               ORAL ARGUMENT DATE

       This case is set for oral argument on Tuesday, April 14, 2015, at 1:30 p.m.

No previous extension to reschedule has been sought by Appellees. One extension

has been sought by Appellants. Appellees respectfully request the oral argument

be rescheduled for a later date at the Court’s discretion.

                               II.
             REASONS FOR RESCHEDULING ORAL ARGUMENT

       Appellees’ counsel, David Keltner, recently had knee surgery on Friday,

April 3, 2015. As planned, the surgery would not have interfered with the oral

argument setting; however, due to complications during his recovery, his doctor

has advised Mr. Keltner not to travel to the oral argument. [See Exhibit A;

Doctor’s Note, dated April 8, 2015].

                           III.
   APPELLANTS CANNOT BE REACHED REGARDING THIS MOTION

       Counsel for Appellants Bandier Realty Partners, LLC and Switchback

Ventures, LLC, David Gunn, cannot be reached to discuss this motion. Therefore,

Appellees present this motion for the Court’s consideration.




Motion to Reschedule Submission on Oral Argument                             Page 2
                                        IV.
                               PRAYER FOR EXTENSION

       WHEREFORE, PREMISES CONSIDERED, Appellees request the April

14, 2015 oral argument be rescheduled at a later date at the Court’s discretion.

                                             Respectfully submitted,



                                             /s/ David Keltner
                                             David E. Keltner
                                             State Bar No. 11249500
                                             david.keltner@kellyhart.com
                                             Jody S. Sanders
                                             State Bar No. 24051287
                                             jody.sanders@kellyhart.com
                                             KELLY HART & HALLMAN LLP
                                             201 Main Street, Suite 2500
                                             Fort Worth, Texas 76102
                                             817.332.2500—Telephone
                                             817.878.9280—Telecopier

                                             ATTORNEYS FOR APPELLEES

                          CERTIFICATE OF CONFERENCE

      On April 8, 2015, I attempted to contact David Gunn, counsel for Appellants
Bandier Realty Partners, LLC and Switchback Ventures, LLC. However, Mr.
Gunn could not be reached and Appellees present this motion for the Court’s
consideration.

                                             /s/ David Keltner
                                             David E. Keltner




Motion to Reschedule Submission on Oral Argument                                   Page 3
                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
and foregoing document has been served upon counsel via electronic filing on
April 8, 2015:

       Brian B. Kilpatrick                         W. Craft Hughes
       brianbkil@gmail.com                         craft@crafthugheslaw.com
       THE KILPATRICK LAW FIRM                     Jarrett L. Ellzey
       1811 Bering Drive, Suite 125                jarrett@crafthugheslaw.com
       Houston, Texas 77057                        HUGHES ELLZEY, LLP
       Counsel for Appellees                       Galleria Tower I
                                                   2700 Post Oak Blvd., Suite 1120
                                                   Houston, Texas 77056
                                                   Counsel for Appellees

       David M. Gunn                               Kenneth T. Fibich
       dgunn@beckredden.com                        tfibich@fhl-law.com
       Erin H. Huber                               Sara J. Fendia
       dgunn@beckredden.com                        sfendia@fhl-law.com
       BECK REDDEN LLP                             FIBICH, HAMPTON, LEEBRON,
       1221 McKinney, Suite 4500                   BRIGGS & JOSEPHSON, LLP
       Houston, Texas 77010                        1150 Bissonnet
       Counsel for Appellants                      Houston, Texas 77005
       Bandier Realty Partners, LLC                Counsel for Appellees
       and Switchback Ventures, LLC


       Sean Michael Reagan
       sreagan@lpmfirm.com
       LEYH, PAYNE &MALLIA, PLLC
       9545 Katy Freeway, Suite 200
       Houston, Texas 77024
       Counsel for Appellees



                                             /s/ David Keltner
                                             David E. Keltner



Motion to Reschedule Submission on Oral Argument                                     Page 4
Appendix A
                                                                    Robert Schmidt, M.D./Jordan Wackenhuth, F.A.-C.
                                                                    Ajai Cadambi, M,D./Lien Tran, F.A.-C.
                                                                    Theodore W. Crofford, M.D./Brett Barnes, P.A.-C.
                                                                    Steven H. Weeden, M.D./Melanie Brooks, P.A.-C
THE TEXAS HIP AND KNEE CENTER                                       Jeffrey McGowen, M.D./Matthew Watson, F.A.-C.
                                                                    Steven B. Ogden, M.D./Stephanie Reel, P.A.-C.
Joint Replacement Surgery
Reconstructive Surgery of the Hip and Rnee




     Patient's Name


     •       May not return to work at this time.

     JS     Was seen in my office on    Ms:
     •      May be off work effective                       until

     •      Next appointment is scheduled for

     •      Has surgery scheduled for

     ^       May return to work o^^ORMALy           LIGHT duty on

            •   Limitations
                         No lifting                       No lifting over           lbs.
                         No squatting                     No standing
                         No climbing                      No repetitive bending/stooping
                         No kneeling                      No working at heights
                    ^0   Other